Citation Nr: 0024884	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUE

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for trazodone-induced 
priapism with symptoms of erectile dysfunction.  

(The issues of an increased (compensable) evaluation for the 
service-connected residuals of a shell fragment wound to the 
lower margin of the left scapula, prior to October 20, 1999; 
an increased evaluation for the service-connected residuals 
of a shell fragment wound to the lower margin of the left 
scapula, rated as 10 percent disabling as of October 20, 
1999; an increased (compensable) evaluation for the service-
connected residuals of a shell fragment wound to the left 
calf; an increased (compensable) evaluation for the service-
connected bilateral hearing loss, prior to October 20, 1999; 
an increased evaluation for the service-connected bilateral 
hearing loss, rated as 10 percent disabling as of October 20, 
1999; and service connection for a disability manifested by 
recurrent headaches are addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the RO.  



FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for trazodone-induced 
priapism with symptoms of erectile dysfunction is plausible 
and capable of substantiation.  






CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for trazodone-induced priapism with symptoms 
of erectile dysfunction.  38 U.S.C.A. §§ 1151, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.358, 3.800 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 
38 C.F.R. § 3.358(c)(3).  Consequently, in March 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In December 31, 1997, the VA 
General Counsel concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which govern[ed] benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGCPREC 40-97 (Dec. 31, 
1997).  

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).

The medical evidence shows that the veteran was being seen at 
the VA mental health clinic for his service-connected PTSD, 
where he was placed on Trazodone.  VA outpatient treatment 
records show that the veteran had Trazodone-induced priapism.  
In a July 1997 opinion from a VA medical officer, it was 
noted that the veteran had experienced an episode of priapism 
in March 1997 that was related to Trazodone use.  It was 
noted that, based on his complaints, he still had some 
resultant impotence.  

Given this medical evidence, the Board finds that the 
veteran's claim is plausible and capable of substantiation.  
Thus, the Board finds the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
trazodone-induced priapism with symptoms of erectile 
dysfunction, to be well grounded.  38 U.S.C.A. 5107(a).  




ORDER

As the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for trazodone-induced 
priapism with symptoms of erectile dysfunction is well 
grounded, the appeal to this extent is allowed, subject to 
further action discussed hereinbelow.  



REMAND

The RO last addressed the § 1151 claim in a March 1998 
Statement of the Case.  Subsequently, voluminous medical 
records have been submitted; however, the RO has not provided 
a Supplemental Statement of the Case addressing the issue.  
See 38 C.F.R. § 19.31.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to ask the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
trazodone-induced priapism with symptoms 
of erectile dysfunction.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  After undertaking any additional 
necessary development, including another 
VA examination if warranted, the RO 
should review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



